DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takechi et al. (US 2020/0013838).

Regarding claim 1, Takechi discloses a display panel, comprising: 
a base substrate (151, Fig. 8 and paragraphs 0071-0082); and 
a plurality of repetitive units arranged on the base substrate in an array; 

a display area (522, Figs. 8,13 and paragraphs 0071-0082, 0097); 
a transparent area (521, Figs. 8,13 and paragraphs 0071-0082, 0097); 
a metal wiring area (253, Fig.13 and paragraphs 0071-0082, 0097); 
a TFT driver layer arranged on the base substrate and positioned in the display area (150, Fig. 8 and paragraphs 0071-0082); 
a metal wire arranged in the metal wiring area (253, Fig.13 and paragraph 0097); 
an organic light-emitting diode (OLED) device layer arranged on the TFT driver layer (652, Fig. 8 and paragraph 0077); 
a packaging layer arranged on the OLED device layer and covering the each repetitive unit (200, Fig. 8 and paragraph 0078); and 
a 1/4 λ phase difference layer and a polarization layer arranged on the packaging layer and stacked in sequence (173, 171, Fig. 8 and paragraph 0080);
wherein the transparent area is arranged between the display area and the metal wiring area (Fig. 13); 
the polarization layer is positioned on a side, far away from the packaging layer, of the 1/4 λ phase difference layer (Fig. 8); 
the 1/4 λ phase difference layer and the polarization layer have openings in a direction perpendicular to the base substrate (Fig. 8); 
first orthographic projections of the openings on the base substrate are in the transparent area (Fig. 8); 

a third orthographic projection of the polarization layer on the base substrate covers the display area (Fig. 8).

Regarding claim 2, Takechi further discloses wherein the second orthographic projection further covers the metal wiring area (paragraphs 0096-0098); and 
the third orthographic projection further covers the metal wiring area (paragraphs 0096-0098).

Regarding claim 9, Takechi discloses a display device, comprising a display panel, wherein the display panel comprising: 
a base substrate (151, Fig. 8 and paragraphs 0071-0082); and 
a plurality of repetitive units arranged on the base substrate in an array; 
wherein each repetitive unit comprises: 
a display area (522, Figs. 8,13 and paragraphs 0071-0082, 0097); 
a transparent area (521, Figs. 8,13 and paragraphs 0071-0082, 0097); 
a metal wiring area (253, Fig.13 and paragraphs 0071-0082, 0097); 
a TFT driver layer arranged on the base substrate and positioned in the display area (150, Fig. 8 and paragraphs 0071-0082); 
a metal wire arranged in the metal wiring area (253, Fig.13 and paragraph 0097); 

a packaging layer arranged on the OLED device layer and covering the each repetitive unit (200, Fig. 8 and paragraph 0078); and 
a 1/4 λ phase difference layer and a polarization layer arranged on the packaging layer and stacked in sequence (173, 171, Fig. 8 and paragraph 0080);
wherein the transparent area is arranged between the display area and the metal wiring area (Fig. 13); 
the polarization layer is positioned on a side, far away from the packaging layer, of the 1/4 λ phase difference layer (Fig. 8); 
the 1/4 λ phase difference layer and the polarization layer have openings in a direction perpendicular to the base substrate (Fig. 8); 
first orthographic projections of the openings on the base substrate are in the transparent area (Fig. 8); 
a second orthographic projection of the 1/4 λ phase difference layer on the base substrate covers the display area (Fig. 8); and 
a third orthographic projection of the polarization layer on the base substrate covers the display area (Fig. 8).

Regarding claim 10, Takechi discloses a method for preparing the display panel of claim 1, comprising: 
forming the TFT driver layer in the display area (150, Figs. 8,13 and paragraphs 0071-0082, 0097); 

forming the OLED device layer on the TFT driver layer (652, Figs. 8,13 and paragraphs 0071-0082, 0097); 
forming the packaging layer covering the each repetitive unit on the OLED device layer (200, Figs. 8 and paragraphs 0071-0082, 0097); 
forming the 1/4 λ phase difference layer on the packaging layer; 
patterning the 1/4 λ phase difference layer; removing a part, corresponding to the transparent area, of the 1/4 λ phase difference layer; forming the polarization layer on the patterned 1/4 λ phase difference layer; patterning the polarization layer; and removing a part, corresponding to the transparent area, of the polarization layer (Fig. 19). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takechi et al. (US 2020/0013838) in view of Song et al. (US 2020/0335713).
	
	Regarding claims 3-5 and 7, Takechi discloses the device according to claim 1, as mentioned above.  Takechi does not explicitly disclose the polarization layer characteristics of claims 3-5, such as the polarizing material comprising dichroic dyes and polymerizable liquid crystals.  However, such materials were well known in the art for polarization layers and would therefore be deemed obvious to one of ordinary skill in the art at the time of filing. To illustrate such known teachings see Song (paragraphs 0040-0066).

Claims 6, 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takechi et al. (US 2020/0013838).

Takechi discloses the device according to claim 1, as mentioned above.  Takechi does not explicitly disclose the alignment layers as in accordance with claims 6, 8 and 11-12.  However, such disclosure is within the known practices of semiconductor manufacturing and would therefore be deemed obvious to one of ordinary skill in the art at the time of filing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        3/10/22